699 S.E.2d 921 (2010)
STATE of North Carolina
v.
James Donald SULLIVAN.
No. 48P10.
Supreme Court of North Carolina.
June 16, 2010.
James Donald Sullivan, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
Prior report: ___ N.C.App. ___, 687 S.E.2d 504.

ORDER
Upon consideration of the petition filed on the 27th of January 2010 by Defendant in this matter for Appeal of Right Under G.S. 7A-31(c), the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."